DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a bullet, classified in F42B 10/06.
II. Claims 6-10, drawn to a bullet, classified in F42B 10/44.
III. Claims 11-14, drawn to a method of stabilizing a bullet in subsonic flight, classified in F42B 10/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. 
The product of Group I can have a materially different design absent a parabolic nose, a secant ogive tail, and at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a second radius less than or equal to a first radius, and wherein the at least one helical fin has a twist approximately equal to that of a standard barrel rifling. Further, the product of Group II can have a materially different design absent a cylindrical tail section having a second diameter, wherein the second diameter is greater than or equal to a first diameter, and wherein a surface of the cylindrical tail section is a second material having a second material hardness; a concave base; and wherein the second material hardness is less than or equal to a first material hardness, and wherein the second material hardness is such that the second material is capable of being mechanically formed into fins. Furthermore, the inventions as claimed do not encompass overlapping subject matter, i.e., they do not infringe upon one another, and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process can be practiced with a materially different product absent a cylindrical midsection with a first hardness and a cylindrical tail section with a second hardness, wherein the second hardness is less than the first material hardness, and a concave base.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process can be practiced with a materially different product absent a parabolic nose; a cylindrical midsection having a first radius; a secant ogive tail; at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a second radius less than or equal to the first radius, and wherein the at least one helical fin has a twist approximately equal to that of a standard barrel rifling.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (a search of Invention I would not require searching in F42B 10/44 or F42B 10/10; a search of Invention II would not require searching in F42B 10/06 or F42B 10/10; a search of Invention III would not require searching in F42B 10/06 or F42B 10/44).
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jamie McWilliam on 26 October 2022 a provisional election was made without traverse to prosecute Invention II, claims 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 and 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The remainder of the instant Office Action is directed to claims 6-10.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How much can the twist of the fin deviate from a value equal to the barrel rifling and still be considered approximately equal? For purposes of examination, the examiner will consider said limitation as requiring a twist that is close enough to the value of the rifling of a barrel to interact with the rifling.
Further regarding claim 6, the term “standard barrel rifling” is considered indefinite, since it is unclear what twists are covered/precluded by said term. For purposes of examination, the examiner will consider said limitation as reading “barrel rifling” (omitting the term “standard”). Correction and/or clarification are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko (WO 2006/043856 A2) in view of Childs (2045833).
In reference to claim 6, Bondarenko discloses a bullet comprising:
a parabolic nose (figure 2, nose 3; translation, page 2, last 9 lines, head of the projectile can be made of any shape…a parabola);
a cylindrical midsection having a first radius (figure 2, midsection 4; translation, page 3, lines 4-5); and
a secant ogive tail (figure 2, secant ogive tail 5; translation, page 3, lines 6-7, the surface of rotation…can be formed as a rotation of an arc of a circle, which implicitly discloses an embodiment having a secant ogive tail).
Thus, Bondarenko discloses the claimed invention, except for at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a second radius less than or equal to the first radius, and wherein the at least one helical fin has a twist approximately equal to that of a standard barrel rifling. 
However, Childs teaches that it is known to provide a bullet, similar to that of Bondarenko, with at least one helical fin protruding from an ogive tail, wherein the at least one helical fin has a second radius less than or equal a radius of a cylindrical midsection, and wherein the at least one helical fin has a twist approximately equal to that of a barrel rifling (figures 1 and 2, fin 1; page 1, column 1, lines 31-36). Further, Childs teaches that the at least one fin imparts a spinning motion to the bullet through its course of flight which results in more accurate shooting, especially at long ranges (page 2, column 2, lines 40-43).
Thus, it would have been obvious to one of ordinary skill in the art to provide the bullet of Bondarenko with at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a second radius less than or equal to the radius of the cylindrical midsection, and wherein the at least one helical fin has a twist approximately equal to that of a barrel rifling. The proposed modification would provide the bullet of Bondarenko with increased stability, since the added fin(s) would impart a spinning motion to the bullet through its course of flight, which would result in more accurate shooting (especially at long ranges).

In reference to claim 7, Bondarenko in view of Childs, as set forth above, makes obvious the claimed invention except for a jacket. However, Childs further teaches that it is known to form a bullet, like that of Bondarenko, with a core surrounded by a jacket to provide the bullet with a hard exterior (page 1, column 2, lines 5-17). A person of ordinary skill in the art would at once envisage that a jacket advantageously prevents damage to barrel bores, and mitigates the accumulation of material, e.g., lead, in such bores. Thus, it would have been obvious to one of ordinary skill in the art to form the bullet, as set forth above, with a core surrounded by a jacket to provide a hard exterior, and thus, the benefits and advantages associated therewith.
In reference to claim 8, Bondarenko in view of Childs makes obvious the claimed invention, except for wherein the jacket is formed from copper or lead. However, it is within the knowledge-base of those having ordinary skill in the art that copper is a commonly-used, suitable jacket material. Thus, it would have been obvious to one of ordinary skill in the art to form the jacket from copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In reference to claim 9, Bondarenko in view of Childs makes obvious the claimed invention, as set forth above in the reference to claim 7.
In reference to claim 10, Bondarenko in view of Childs makes obvious the claimed invention, except for wherein the core is formed from tungsten, steel, copper, or lead. However, it is within the knowledge-base of those having ordinary skill in the art that lead is a commonly-used, suitable core material. Thus, it would have been obvious to one of ordinary skill in the art to form the core from lead, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Swindle (3151412), Johnson (1746397), Short (1515705), Murray (1293869), Manole et al. (9746295), Moore (3486451), Rouse (2573362), Buys (2015/0144018), Mahnke (2016/0153757), McWilliam, SR. et al. (2017/0003107), Burkart (2017/0131071), Fournier et al. (2018/0094911), McWilliam, SR. et al. (20180335284), Glotz (EP 0322505 A2), Mayer (FR 496914 A), Andreau (GB 102055 A), Wolter (CA 1095777 A), Blumer (GB 246112 A), and Taylor et al. (2019/0323805).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641